OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                  P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711


          ©FF5CJAL BUSINESS,                                             %
          STATE ©F TEXA                                     ^) ^vy xsEZsaaE^ pitnev bowes


5/28/2015 PRIVATE USE                                                         JUN08    2015

HAINES, RODNEY STEVE                                                         Wr^83?3801-06
On tru                                                 .gas Corpus has been received
    >resented to thel^jrt.
                                                                         Abel Acosta, Clerk

                             RODNg| STEVE HAINES
                             TERReJI UNII- TDC #134779!
                             1300 F»55
                             ROSHAfi>N,TX 77583                                UTF